DETAILED ACTION
This action is in response to the RCE and Amendment dated 18 August 2022.  Claims 1 and 9 are amended.  No claims have been added or cancelled.  Claims 1-11 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Donham (US 8,344,862 B1) in view of Bright et al. (US 2002/0165013 A1).

As for independent claim 1, Donham teaches a device comprising:
at least two switches arranged to receive first tactile information by means of tapping patterns from a user in a sequence [(e.g. see Donham col 1 lines 14-16, col 5 lines 48-50, col 6 lines 17-28, col 8 lines 44-50 and Fig. 1 numeral 22, Fig. 2 numeral 32) ”Wearable tactile user device 28 of FIG. 2 may be configured to be worn by a user as a bracelet and may comprise a processor 26, tactile sensor(s) 32 … One or more tactile input sensors 22 may be configured to generate output signals conveying information related to the input by the first user to wearable tactile user device 12. Such information may include one or more contact parameters of a tactile input by the first user. Tactile input may comprise touching, squeezing, rubbing, tapping, and/or other tactile input. Tactile input sensors 22 may comprise sensors disposed in a plurality of locations in the wearable tactile user device. In some implementations tactile input sensors 22 may comprise one or more touchscreens, one or more pressure transducers, a pressure sensor array, one or more strain gauge rosettes, and/or other sensors … manually entering electronic input information (typing, pushing one or more buttons, etc.) into a signal generating device … Tactile input parameters may comprise tactile input pressure, the timing of the tactile input pressure, the location of the tactile input pressure, and/or other parameters. Tactile input parameter module 60, may be configured to determine tactile input parameters based on a single touch, a pattern of touches, and/or other tactile input to first wearable tactile user device 12”].
at least two tactile actuators arranged to provide second tactile information to a user in a sequence [(e.g. see Donham col 5 lines 22-26, col 11 lines 19-25) ”First wearable tactile user device 12 may comprise one or more tactile input sensors 22, one or more actuators 24, one or more processors 26, a GPS device, one or more sensory output devices, and/or other components … Actuators 90 may be configured to provide tactile output to the second user (wearing the tactile user device) that corresponds to tactile input by the first user to first wearable tactile user device 12. Tactile output may comprise a squeeze, a vibration, and/or other tactile output. Actuators 90 may comprise actuators disposed in a plurality of locations in wearable tactile user device 20”].
a first mapping table arranged to convert the received first tactile information into first internal information and to convert second internal information into second tactile information [(e.g. see Donham col 8 line 53 – col 9 line 18, col 11 line 64 – col 12 line 4) ”Translation module 62 may be configured to determine one or more sensory output parameters based on the tactile input parameters, and/or other information. Translation module 62 may be configured to determine the sensory output parameter information for delivery to second wearable tactile user device 20. Translation module 62 may be configured to receive information related to the tactile input by the first user to first wearable tactile user device 12. Information related to the tactile input by the first user to first wearable tactile user device 12 may comprise the tactile input parameters determined by tactile input parameter module 60, and/or other information. Translation module 62 may be configured to associate the one or more tactile input parameters with one or more sensory output parameters … The one or more sensory output parameters may be determined by translation module 62 based on information entered by the user to first wireless client 14 via user interface 52, second wireless client 18 via user interface 82, and/or other methods. Sensory output parameters may comprise a tactile pressure, the location of the tactile pressure, the timing of the tactile pressure, and/or other output parameters. For example, translation module 62 may translate information indicating a series of taps input to first wearable tactile user device 12 to information indicating a squeeze to be output from second wearable tactile user device 20 … Server 16 has been described above to function such that a tactile message from a first user entered into first wearable tactile user device 12 is translated and/or transmitted to a second user via second wearable tactile user device 12. It is to be understood that server 16 operates in substantially the same manner to translate and/or transmit a tactile message from second wearable tactile user device 20 to first wearable tactile user device 12”].  Examiner notes that each user has their own customized tactile input translation table.
wherein the tactile wearable device is arranged to transmit via a wireless communication means the first internal information to a wireless device and to receive the second internal information from a wireless device [(e.g. Donham col 6 lines 12-16) ”first tactile user device 12 may be configured to communicate with first wireless client 14 directly via Bluetooth, a direct wireless connection, via a wireless network, and/or through other communication media”].
the second tactile information provided by the at least two actuators is in the form of vibrations [(e.g. see Donham col 11 lines 19-25, 50-68) ”Actuators 90 may be configured to provide tactile output to the second user (wearing the tactile user device) that corresponds to tactile input by the first user to first wearable tactile user device 12. Tactile output may comprise … a vibration … Actuators 90 may comprise actuators disposed in a plurality of locations in wearable tactile user device 20 … As shown in FIG. 1, system 10 may be configured to operate such that the second user may input tactile information into second wearable tactile user device 20 and the first user may receive sensory output from first tactile user device 12 that corresponds to the tactile information entered by the second user into second tactile user device 20. As such, the functionality described above for first wearable tactile user device 12 and/or first wireless client 14 may apply to second wearable tactile user device 20 and/or second wireless client 18. The functionality described above for second wearable tactile user device 20 and/or second wireless client 18, may apply to first wearable tactile user device 12 and/or first wireless client 14”].

Donham does not specifically teach the first tactile information comprising different types of signals for each switch of the at least two switches as provided by the user.  However, in the same field of invention, Bright teaches:
the first tactile information comprising different types of signals for each switch of the at least two switches as provided by the user [(e.g. see Bright paragraphs 0023 and Tables 1-3) ”wireless mobile phone 100/100' is provided with two extra buttons 120 and complementary logic (shown as ref. 330 in FIG. 3) to facilitate a user of phone 100/100' to enter and send alphanumeric data, e.g. a text message. More specifically, buttons 120 in conjunction with the complementary logic facilitate a user in entering alphanumeric data through entry of their Morse code representations (see Tables I-III), and causing the entered alphanumeric data to be sent. One of buttons 120 is provided to allow a user to enter the "dit" representation, while the other is provided to allow the user to enter the "dah" representation”].  Examiner notes that, the ordinary meaning of the term “signal” in the electrical art would typically refer to an electrical signal provided to a processor.  However, “signal” as used herein describes a type of user input.  Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  Applicant defines receiving signals using Morse code (e.g. dots and dashes) as an example in Page 4 lines 19-24 of Applicant’s specification.  Examiner notes that Tables 1-3 of Bright describe possible input signal patterns to the separate buttons.
Therefore, considering the teachings of Donham and Bright, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the first tactile information comprising different types of signals for each switch of the at least two switches as provided by the user, as taught by Bright, to the teachings of Donham because it allows for a more user-friendly approach to accommodating privacy sensitive communication (e.g. see Bright paragraph 0008).

As for dependent claim 2, Donham and Bright teach the device as described in claim 1 and Donham further teaches:
wherein the at least two switches are pushbuttons or buttons on a touchable display [(e.g. see Donham col 1 lines 14-16, col 6 lines 17-28) ”One or more tactile input sensors 22 may be configured to generate output signals conveying information related to the input by the first user to wearable tactile user device 12. Such information may include one or more contact parameters of a tactile input by the first user. Tactile input may comprise touching, squeezing, rubbing, tapping, and/or other tactile input. Tactile input sensors 22 may comprise sensors disposed in a plurality of locations in the wearable tactile user device. In some implementations tactile input sensors 22 may comprise one or more touchscreens, one or more pressure transducers, a pressure sensor array, one or more strain gauge rosettes, and/or other sensors … manually entering electronic input information (typing, pushing one or more buttons, etc.) into a signal generating device”].

As for dependent claim 3, Donham and Bright teach the device as described in claim 1 and Donham further teaches:
wherein the two tactile actuators are linear resonant actuators [(e.g. see Donham col 5 lines 22-26, col 11 lines 19-25) ”First wearable tactile user device 12 may comprise one or more tactile input sensors 22, one or more actuators 24, one or more processors 26, a GPS device, one or more sensory output devices, and/or other components … Actuators 90 may be configured to provide tactile output to the second user (wearing the tactile user device) that corresponds to tactile input by the first user to first wearable tactile user device 12. Tactile output may comprise a squeeze, a vibration, and/or other tactile output. Actuators 90 may comprise actuators disposed in a plurality of locations in wearable tactile user device 20”].  Examiner notes that linear resonant actuators provide vibration feedback, which is what the actuators in Donham also provide.

As for dependent claim 4, Donham and Bright teach the device as described in claim 1 and Donham further teaches:
wherein the wireless communication means is a Bluetooth wireless connection [(e.g. Donham col 6 lines 12-16) ”first tactile user device 12 may be configured to communicate with first wireless client 14 directly via Bluetooth, a direct wireless connection, via a wireless network, and/or through other communication media”].

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Donham (US 8,344,862 B1) in view of Bright et al. (US 2002/0165013 A1), as applied to claim 1 above, and further in view of Barnes et al. (US 2017/0134560 A1).

As for dependent claim 5, Donham and Bright teach a system comprising:
a tactile wearable device according to claim 1 [(e.g. see Donham and Bright as applied to claim 1 above, e.g. see Donham Fig. 2)].
a wireless device arranged to: [(e.g. see Donham col 4 line 3 and Fig. 1 numeral 14) ”first wireless client 14”].
receive first internal information from the tactile wearable device [(e.g. see Donham col 4 line 66 – col 5 line 7 and Fig. 1 numerals 12, 14) ”Using system 10, a first user may input tactile information (tapping, rubbing, squeezing, etc.) into first wearable tactile user device 12. The user may specify the target of the tactile communication (e.g., one or more other users) and the type of output the target is to receive (e.g., a squeeze, a vibration, a flashing light, a light of a specific color, etc.). Wearable tactile user device 12 may be configured to wirelessly transmit output signals conveying information related to the tactile input to first wireless client 14”].
transmit first [textual information] to a second wireless device [(e.g. see Donham col 5 lines 7-9 and Fig. 1) ”First wireless client 14 may be configured to wirelessly transmit information conveying the output signals to second wireless client 18 via server 16”].  Examiner notes that Donham does not explicitly send “textual information.”  However, secondary reference Barnes cures this deficiency below.
transmit second internal information to a tactile wearable device [(e.g. see Donham col 11 line 63 – col 12 line 4) ”Server 16 has been described above to function such that a tactile message from a first user entered into first wearable tactile user device 12 is translated and/or transmitted to a second user via second wearable tactile user device 12. It is to be understood that server 16 operates in substantially the same manner to translate and/or transmit a tactile message from second wearable tactile user device 20 to first wearable tactile user device 12”].
receive second [textual] information from the second wireless device wherein the wireless device comprises a second mapping table arranged to convert the received first internal information into first [textual] information and to convert second [textural] information into second internal information [(e.g. see Donham col 8 line 53 – col 9 line 18, col 11 line 64 – col 12 line 4, col 15 lines 53-58) ”Server 16 has been described above to function such that a tactile message from a first user entered into first wearable tactile user device 12 is translated and/or transmitted to a second user via second wearable tactile user device 12. It is to be understood that server 16 operates in substantially the same manner to translate and/or transmit a tactile message from second wearable tactile user device 20 to first wearable tactile user device 12 … Translation module 62 may be configured to determine one or more sensory output parameters based on the tactile input parameters, and/or other information. Translation module 62 may be configured to determine the sensory output parameter information for delivery to second wearable tactile user device 20. Translation module 62 may be configured to receive information related to the tactile input by the first user to first wearable tactile user device 12. Information related to the tactile input by the first user to first wearable tactile user device 12 may comprise the tactile input parameters determined by tactile input parameter module 60, and/or other information. Translation module 62 may be configured to associate the one or more tactile input parameters with one or more sensory output parameters … The one or more sensory output parameters may be determined by translation module 62 based on information entered by the user to first wireless client 14 via user interface 52, second wireless client 18 via user interface 82, and/or other methods. Sensory output parameters may comprise a tactile pressure, the location of the tactile pressure, the timing of the tactile pressure, and/or other output parameters. For example, translation module 62 may translate information indicating a series of taps input to first wearable tactile user device 12 to information indicating a squeeze to be output from second wearable tactile user device 20 … The user may customize each tactile input/sensory output association for various tactile message sources (e.g., different users). For example, the user may configure a tap sent by a second message source to output a tap to the user. The user may configure a tap sent by a third message source to output a squeeze to the user”].  Examiner notes that Donham does not explicitly receive “textual information.”  However, secondary reference Barnes cures this deficiency below.

Donham and Bright do not specifically teach transmit first textual information to a second wireless device or receive second textual information from the second wireless device wherein the wireless device comprises a second mapping table arranged to convert the received first internal information into first textual information and to convert second textural information into second internal information.  However, in the same field of invention, Barnes teaches:
transmit first textual information to a second wireless device [(e.g. see Barnes paragraphs 0082, 0094, 0095 and Fig. 5) ”a user has options to specify a “Motion Pattern” (406), a “Tactile Feedback Sequence” (408), and “Message Recipients” (410). In this example, a motion pattern, or a tapping input pattern, may be specified in terms of physical taps on the wearable device. For example, “Two Taps” (406A) may be specified to correspond to sending a message, as indicated by “Send Message” (406D). Further, the message may be user configurable, and in this example, the message content, as provided by a user, is “Please help!” as indicated by the text input window (406E) … the message content may be an image, or another type of media, and the transmission may be delivered over email, Short Message Service (SMS) text … Initiating (508) transmission, to the identified one or more recipients (560), a text message (562) that includes the message content (558) in response to identifying (506) the one or more recipients (560) and the message content (558) that correspond to the particular defined motion pattern (552) may be carried out by the tactile communication controller (599) instructing the network interface (224) or the RF circuitry (261) to generate the transmission”].
receive second textual information from the second wireless device wherein the wireless device comprises a second mapping table arranged to convert the received first internal information into first textual information and to convert second textural information into second internal information [(e.g. see Barnes paragraphs 0123, 0126, 0129, 0131 and Fig. 15) ”Receiving (1402) an incoming message (1450) that includes metadata (1452) may be carried out by the tactile communications controller (1499) receiving data from the network interface (224) or the RF circuitry (261) … selecting (1404), from a plurality (1462) of tactile feedback sequences, a particular tactile feedback sequence (1460) that corresponds to the metadata (1452) in the received incoming message (1450) includes identifying (1504) a unique tactile feedback sequence (1554) that corresponds to the selected unique text message content (1552) … instructing (1406) a tactile feedback generator (1482) on the wearable device to provide the particular tactile feedback sequence (1460) … plurality of unique text message contents may include text contents such as “I'm here,” “I just left,” or some other message content, and if the incoming message has text that matches one of the plurality of unique text message contents, then a wearable device may then identify the unique tactile feedback sequence to generate based on a correspondence between the unique tactile feedback sequence and the matched text message from among the plurality of unique text message contents”].
Therefore, considering the teachings of Donham, Bright and Barnes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add transmit first textual information to a second wireless device or receive second textual information from the second wireless device wherein the wireless device comprises a second mapping table arranged to convert the received first internal information into first textual information and to convert second textural information into second internal information, as taught by Barnes, to the teachings of Donham and Bright because customizing the wearable to automatically send a text message based on tap input pattern allows the wearer to quickly send a message for help in an emergency situation (e.g. see Bright paragraph 0076).

As for dependent claim 6, Donham, Bright and Barnes teach the system as described in claim 5, but Donham and Bright do not specifically teach wherein the first or the second textual information is presented in a SMS, e-mail, or as a push notification.  However, Barnes teaches:
wherein the first or the second textual information is presented in a SMS, e-mail, or as a push notification [(e.g. see Barnes paragraphs 0082, 0095) ”a user has options to specify a “Motion Pattern” (406), a “Tactile Feedback Sequence” (408), and “Message Recipients” (410). In this example, a motion pattern, or a tapping input pattern, may be specified in terms of physical taps on the wearable device. For example, “Two Taps” (406A) may be specified to correspond to sending a message, as indicated by “Send Message” (406D). Further, the message may be user configurable, and in this example, the message content, as provided by a user, is “Please help!” as indicated by the text input window (406E) … the message content may be an image, or another type of media, and the transmission may be delivered over email, Short Message Service (SMS) text”].
The motivation to combine is the same as that used for claim 5.

As for dependent claim 7, Donham, Bright and Barnes teach the system as described in claim 5 and Donham further teaches:
wherein the first or the second mapping table is set-up by pre-determined rules [(e.g. Donham col 9 line 58 – col 10 line 1) ”User interface module 72 may be configured to pre-populate one or more fields with the list of possible parameters for selection by the user. User interface module 72 may determine the contents of a list of possible parameters from a user's pre-existing relationships in a virtual space, a user's contact list stored on a wireless client device (e.g., 14), previous entries by a user to a user interface (e.g., 52), and/or by other methods. In some implementations, pre-populated input fields determined by user interface module 72 may change based on the user, the target of the tactile message, the model of the wearable tactile user device, and/or other factors”].

As for dependent claim 8, Donham, Bright and Barnes teach the system as described in claim 5 and Donham further teaches:
wherein the first or the second mapping table is set-up by a user [(e.g. see Donham col 10 lines 39-40, col 15 lines 50-55) ”The user may associate a specific tactile input selected from tactile input fields 504 with a specific sensory output from the corresponding sensory output field 506. The user may customize each tactile input/sensory output association for various tactile message sources (e.g., different users) … user may customize each tactile input/sensory output association for various tactile message sources”].

As for independent claim 9, Donham, Bright and Barnes teach a method.  Claim 9 discloses substantially the same limitations as claims 1 and 5.  Therefore, it is rejected with the same rational as claims 1 and 5.

As for independent claim 10, Donham, Bright and Barnes teach a non-transitory computer-readable storage medium, storing at least one computer program.  Claim 10 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

As for independent claim 11, Donham, Bright and Barnes teach a computer program product comprising a non-transitory computer-readable medium.  Claim 11 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

Response to Arguments
Applicant's arguments, filed 18 August 2022, have been fully considered but they are not persuasive.

Applicant argues that [“While Huang discusses utilizing a ‘YES’ and ‘NO’ response, it lacks the teaching of the first tactile information comprising different types of signals as provided by the user” (Page 5).].

The argument described above, in paragraph number 7, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2020/0103983 A1 issued to Tseng on 02 April 2020.  The subject matter disclosed therein is pertinent to that of claims 1-11 (e.g. pressing two buttons on a device in a specific pattern).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174